internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-169435-02 date number release date index number taxpayer city statute dear this responds to a ruling_request dated date submitted on behalf of the taxpayer concerning whether amounts received as retirement disability benefits are excludable from the gross_income of the taxpayer under sec_104 of the internal_revenue_code the code taxpayer was hired by the city as a police officer in in it was determined that taxpayer as a result of a work-related injury which occurred in was occupationally disabled from doing police work taxpayer applied for disability retirement in he was retired under a regular retirement pension on date while his application_for disability retirement was being reviewed on date after review of his application taxpayer was approved for disability retirement effective the date of his retirement date section of the statute provides that if any officer member or employee of the police department while in the performance of his duty becomes mentally or physically permanently disabled by reason of service in such department so as to render necessary his retirement from service in such department the board shall retire such disabled member from service in such department no such retirement on account of disability shall occur unless said member has contracted said disability while in the service of such police department section of the statute provides in part that upon such retirement the board shall order the payment to such disabled member of such police department from such pension fund of a sum equal to one-half the monthly compensation allowed to such officer member or employee as salary at the date of his retirement sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts based on the authorities cited above and on the representations made we conclude as follows section of the statute restricts benefits to a class of employees with service- related injuries or diseases resulting in disabilities and the benefits paid are not determined with reference to the employee's age length of service or prior contributions accordingly section of the statute constitutes a statute in the nature of a workmen's_compensation_act and disability benefits paid under the statute are excludable from the gross_income of the taxpayer beginning with his date of retirement date under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
